Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-18-00612-CV

                 IN THE INTEREST OF S.N.M., L.A.M. Jr., and B.C.M., Children

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-02540
                     Honorable Charles Montemayor, Associate Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 19, 2018

MOTION TO WITHDRAW DENIED; AFFIRMED

           The Texas Department of Family and Protective Services filed this suit, seeking

termination of the parent-child relationship between appellant and her children. After a bench trial,

the trial court signed a judgment terminating appellant’s parental rights, finding appellant had

knowingly endangered and constructively abandoned her children, and that she failed to comply

with court-ordered provisions of her family service plan. The trial court also found that termination

of appellant’s parental rights is in the children’s best interest. Appellant filed a timely notice of

appeal, and she was appointed counsel for her appeal.

           Appellant’s court-appointed appellate attorney has filed a brief concluding there are no

non-frivolous issues to be raised on appeal. See Anders v. California, 386 U.S. 738 (1967); In re

P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (stating that Anders procedures protect indigent parents’
                                                                                       04-18-00612-CV


statutory right to counsel on appeal in parental rights termination cases and apply in those cases).

Counsel certified appellant was sent a copy of the brief and a letter advising her of her rights to

review the record and to file a pro se brief. Counsel also provided appellant a form to use to request

access to the record. In addition, counsel filed a motion to withdraw. This court issued an order

setting deadlines to request access to the record and to file a pro se brief and holding the motion

to withdraw in abatement. Appellant did not file a pro se brief.

       We have thoroughly reviewed the record and the attorney’s Anders brief. The record

establishes by clear and convincing evidence the sole grounds for termination and that termination

is in the children’s best interest. See TEX. FAM. CODE § 161.001; In re J.O.A., 283 S.W.3d 336,

344-45 (Tex. 2009); In re A.V., 113 S.W.3d 355, 362 (Tex. 2003). Upon a thorough review of the

record, we conclude the evidence is legally and factually sufficient to support the termination order

and there are no other arguably meritorious grounds for appeal. In re K.S.L., 538 S.W.3d 107, 111

(Tex. 2017) (holding evidence that affidavit of relinquishment will generally be sufficient to

support a termination order). Therefore, we affirm the trial court’s termination order.

       Counsel has also filed a motion to withdraw in conjunction with his Anders brief. We deny

counsel’s motion to withdraw because it does not assert any ground for withdrawal apart from

counsel’s conclusion that the appeal is frivolous. See In re P.M., 520 S.W.3d at 27; In re A.M., 495
S.W.3d 573, 583 (Tex. App.—Houston [1st Dist.] 2016, pet. denied). Counsel’s duty to his client

extends through the exhaustion or waiver of all appeals, including the filing of a petition for review

in the Texas Supreme Court. See TEX. FAM. CODE § 107.016(3); In re P.M., 520 S.W.3d at 27.

                                                   Luz Elena D. Chapa, Justice




                                                 -2-